Citation Nr: 1523251	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to July 17, 2013, and to an evaluation in excess of 70 percent disabling thereafter, for posttraumatic stress disorder (PTSD) with depressive disorder.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to May 1998 and from October 2006 to July 2007.  The Veteran had additional service in the Army Reserve and Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In this procedurally complex case, the Veteran appealed a November 2012 rating decision that denied service connection for diabetes and methicillin resistant staphylococcus aureus (MRSA) and granted service connection for PTSD with depressive disorder, assigning a 50 percent evaluation, effective April 28, 2011.  Thereafter, in an August 2013 rating decision, the RO increased the rating for PTSD to 70 percent, effective July 17, 2013 and denied entitlement to a TDIU.  The Veteran was issued a Statement of the Case on the issues of entitlement to service connection for diabetes mellitus and MRSA and for a higher evaluation for PTSD with depressive disorder in August 2013.  The Veteran, by way of his representative, perfected the appeal with a VA Form 9 and a cover letter dated in August 2013.  The VA Form 9 only identified the issues of service connection for diabetes and MRSA.  However, the cover letter included with the VA Form 9 stated "On behalf of my client, we want to appeal all the issues listed on the statement of the case and any supplemental statement of the case."  Thereafter, the cover letter only indicated the denial of MRSA and diabetes mellitus.  In a March 2014 rating decision, service connection was granted and an initial rating assigned for MRSA.  Affording the Veteran the benefit of the doubt, the initial evaluation of PTSD was perfected and remains on appeal.  

The Veteran perfected an appeal of the denial of entitlement to a TDIU.  In a letter dated in June 2014 the Veteran's then-representative stated that she was withdrawing the request for a Board hearing for the Veteran and that the Veteran was no longer seeking consideration of entitlement to TDIU because he had recently secured employment.  Subsequently, VA treatment notes reveal that the Veteran reported that he lost his job in October 2014, due to an argument with a guest at the resort where he was employed, and that he had lost at least eight jobs since he left the military due to problems managing his temper.  Affording the Veteran the benefit of the doubt, the issue of entitlement to a TDIU for the period prior to June 4, 2014, remains on appeal, and entitlement to a TDIU thereafter has been reraised by the record.  As such, the issue has been characterized as indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015 a VA Form 21-22 in favor of Wounded Warrior Project was received.  This form does not indicate any restriction of Wounded Warrior Project's representation.  Wounded Warrior Project has not submitted any argument regarding the issues on appeal and, as the claims file was received by the Board in May 2014, does not appear to have had an opportunity to provide argument regarding the issues currently on appeal.  Thus, as an appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person, the claims must be remanded to afford Wounded Warrior Project an opportunity to provide argument regarding the issues on appeal.  See 38 C.F.R. § 20.600 (2014).

Review of the service treatment records reveals that the Veteran was noted to be diagnosed with diabetes mellitus, including a record dated in August 2010 that indicates that the Veteran was diagnosed in February 2010.  Notably, the Findings and Recommended Disposition of USAF Physical Evaluation Board, dated in December 2010, identifies diabetes mellitus as a condition that can be unfitting but is not currently compensable or ratable.  Post service treatment records indicate that the Veteran was diagnosed with diabetes mellitus in October 2009, during the period the Veteran reports being a member of the Virginia Air National Guard.  Personnel records regarding the Veteran's service in the Virginia Air National Guard have not been obtained and associated with the claims file.  

In the context of National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  Therefore, the claim of entitlement to service connection for diabetes mellitus must be remanded for attempts to be made to obtain the Veteran's National Guard personnel records and to verify the Veteran's periods of active duty, active duty for training, and inactive duty for training in the Virginia Air National Guard.

Subsequent to the Statement of the Case and the Supplemental Statement of the Case additional pertinent VA treatment records were associated with the claims file.  As the Veteran has not waived AOJ consideration of this evidence, the claims must be remanded for initial AOJ consideration.  38 C.F.R. § 20.1304.

In a VA treatment note dated in June 2012 an outside treatment note named "all treatment records, hospital summaries, findings and/or diagnoses dated 8/1/2007 to present for the following conditions: - diabetes - . . . (MRSA)" and dated in April 2012 was scanned into the medical record.  Although private treatment records have been associated with the claims file, it is unclear whether the record identified in the VA treatment note is associated with the claims file.  On remand, attempts must be made to associate the scanned treatment record with the claims file.  38 C.F.R. § 3.159.

On remand, obtain and associate with the claims file all VA treatment records dated since April 2015.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file the scanned treatment record identified in the June 2012 VA treatment record.

2.  Take all appropriate action to obtain and associate with the claims file all VA treatment records dated since April 2015.

3.  Take all appropriate action to obtain and associate with the claims file service personnel records regarding the Veteran's service in the Virginia Air National Guard and verify the Veteran's periods of active duty, active duty for training, and inactive duty for training.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

